DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koskimies (US 2012/0167122). 
Regarding claim 1, Koskimies teaches a user device (Koskimies: 101b of FIG. 1), comprising: 	a memory, configured to store one or more user applications installed in the user device (Koskimies: 804 of FIG. 8; par 0041); and 	one or more processors (Koskimies: 802 of FIG. 8), configured to: …the JavaScript and CSS components used for partial pre-initialization or preloading can be determined by monitoring or tracing the execution of a web application during prior execution instances.]); 	pre-load the user application before the user application is accessed by a user, including skipping the one or more selected operations (Koskimies: par 0085-0086 […to perform a partial pre-initialization, the process management platform 103 opens a generated page (e.g., a preload page) in the rendering process which loads the specified components (e.g., JavaScript code, JavaScript libraries, CSS files, etc.), and then loads the actual application startup page into the rendering process when the user requests that application to be started.]); and 	complete the one or more skipped operations in response to the user accessing the user application (Koskimies: par 0085-0086). 

Regarding claim 3, the user device according to claim 1, wherein the one or more processors are configured to track a pre-load status of the user application, and, in response to the user accessing the user application, to complete the one or more skipped operations based on the tracked pre-loading status (Koskimies: 415, 417 of FIG. 4; par 0080, 0103). 

Regarding claim 4, the user device according to claim 1, wherein the one or more processors are configured to pre-load the user application within an Operating System 
Regarding claim 8, a method in a user device, the method comprising:	selecting one or more operations, which are to be performed in normal launching of a user application but not in background pre-loading of the user application (Koskimies: par 0086 […the JavaScript and CSS components used for partial pre-initialization or preloading can be determined by monitoring or tracing the execution of a web application during prior execution instances.]);	pre-loading the user application before the user application is accessed by a user, including skipping the one or more selected operations (Koskimies: par 0085-0086 […to perform a partial pre-initialization, the process management platform 103 opens a generated page (e.g., a preload page) in the rendering process which loads the specified components (e.g., JavaScript code, JavaScript libraries, CSS files, etc.), and then loads the actual application startup page into the rendering process when the user requests that application to be started.]); and 	completing the one or more skipped operations in response to the user accessing the user application (Koskimies: par 0085-0086). 

Regarding claim 10, the method according to claim 8, wherein pre-loading the user application comprises tracking a pre-load status of the user application, and wherein completing the skipped operations comprises completing the one or more skipped operations based on the tracked pre-loading status (Koskimies: 415, 417 of FIG. 4; par 0080, 0103).

Regarding claim 11, the method according to claim 8, wherein pre-loading the user application is performed within an Operating System (OS) of the user device (Koskimies: par 0030, 0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskimies (US 2012/0167122) in view of Goodwin et al. (US 2013/0263023), hereafter “Goodwin.”
Regarding claim 2, Koskimies does not teach the user device according to claim 1, wherein the one or more operations comprise at least one of: 	an update of data analytics; 	generation of an advertisement impression; and 	a user-interface element that differs depending on whether or not it was already presented to the user. 	Goodwin teaches: 	wherein one or more operations comprise at least one of: 

Regarding claim 9, the method according to claim 8, wherein the one or more operations comprise at least one of: 	an update of data analytics (Goodwin: 303, 307 of FIG. 3; par 0055); 	generation of an advertisement impression; and 	a user-interface element that differs depending on whether or not it was already presented to the user.

Claims 5 and 12 are rejected as being unpatentable over Koskimies (US 2012/0167122) in view of Jones et al. (US 2003/0220984), hereafter “Jones.”
Regarding claim 5, Koskimies does not explicitly teach the user device according to claim 1, wherein the one or more processors are configured to provide to the user application an Application Programming Interface (API) that enables the user application to identify whether the user application is being launched due to user access, or whether the user application is being pre-loaded. 

Jones teaches: 	wherein the one or more processors are configured to provide to a user application an Application Programming Interface (API) that enables the user application to identify whether the user application is being launched due to user access (Jones: par 0071 [The application may use a mutex, or utilize a call within an API to signal to a preloader that the application is now executing.]), or whether the user application is being pre-loaded.	It would have been obvious to one of ordinary skill in the art to implement the API of Jones within the Koskimies system with predictable results. One would be motivated to make the combination because it would have been apparent to one of ordinary skill that any of a variety of methods could have been utilized to initiate the acquisition of the pre-loaded data for an executing application. Accordingly, using the API of Jones would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination because of the 

Regarding claim 12, the method according to claim 8, and comprising providing to the user application an Application Programming Interface (API) that enables the user application to identify whether the user application is being launched due to user access (Jones: par 0071 [The application may use a mutex, or utilize a call within an API to signal to a preloader that the application is now executing.]), or whether the user application is being pre-loaded.

Claims 6 and 13 are rejected as being unpatentable over Koskimies (US 2012/0167122) in view of Cina (US 2005/0132302). 
Regarding claim 6, Koskimies does not teach the user device according to claim 1, wherein the one or more processors are configured to emulate a click of the user so as to trigger one or more of:	pre-loading of the user application; 	refreshing of the user application; 	pre-loading of in-app content of the user application; and 	refreshing of in-app content the user application.	Cina teaches:
wherein the one or more processors are configured to emulate a click of the user so as to trigger one or more of:	pre-loading of the user application; 	refreshing of the user application (Cina: par 0006); 	pre-loading of in-app content of the user application; and 	refreshing of in-app content the user application.	It would have been obvious to one of ordinary skill in the art to implement the simulated user input of Cina within the applications of Koskimies with predictable results. One would be motivated to make the combination to provide the predictable benefit of ensuring that content of the applications of Koskimies are continually up to date. One would further be motivated to make the combination because the system of Cina is implemented within the web browser context comparable to that of Koskimies. Accordingly, it would have been readily apparent that the functionality of Cina could have been imparted to the Koskimies system with predictable results and a beneficial effect. 

Regarding claim 13, the method according to claim 8, and comprising emulating a click of the user so as to trigger one or more of: 	pre-loading of the user application; 	refreshing of the user application (Cina: par 0006); 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454